Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160115(21)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re PETITION OF WAYNE COUNTY                                                                       Richard H. Bernstein
  TREASURER FOR FORECLOSURE                                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  _________________________________________                                                                             Justices


  WAYNE COUNTY TREASURER,
          Petitioner-Appellee,
                                                                    SC: 160115
  v                                                                 COA: 349409
                                                                    Wayne CC: 18-006771-CH
  DARRELL LAMAR MARSHALL,
             Respondent-Appellant.
  _________________________________________/

         On order of the Chief, the motion of petitioner-appellee to extend the time for filing
  its answer to the application for leave to appeal is GRANTED. The answer submitted on
  November 12, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 22, 2019

                                                                               Clerk